Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative  Peter Jay on February 4, 2021.

The application has been amended as follows: 
In claim 6, line 16, delete “ -type”.
In claim 12, line 15, delete “-type”.

Response to Amendment
The Declaration (Irisawa Declaration)  under 37 CFR 1.132 filed 01 February 2021 is sufficient to overcome the rejection of claims 6, 9, 11-12 and 15 based upon 35 U.S.C. 103 as being unpatentable over JP 2013-117682 as evidenced by the English translation attached thereto in view of Yori Hanako et al (TW201418882 (A)) as evidenced by the English translation thereof from Espacenet or in view of Arima Masao (JP 2011-43564 A) as evidenced by the English translation thereof (added by this Examiner) or in view of Iwayama et al (US .  
With respect to applicants’ claims 6, 9 and 11, the comparisons made comparing compositions of a similar nature to those of JP 2013-117682   with the E component E-1 which is copolymerized resin obtained by copolymerizing methyl methacrylate/n-butyl acrylate/ methacrylic acid and the resin used by JP 2013-117682 as A-1 and added acrylate  F-1 and F-2 aa a di acrylate without acid groups and a triacrylate without acid groups wherein applicants invention as now claimed with instead the specific acid-modified epoxy acrylate produced by reacting a bisphenol A resin and acrylic acid then reacting that product with succinic acid using etching solutions containing 15% mass and 10% mass of hydrofluoric acid showed much deeper etching capable without peeling of the formed etching mask which was sufficiently unexpected by choice of said  specific acid-modified epoxy acrylate to overcome the rejection set forth in the Office action of 01 October 2020.
With respect to applicants’ claims 12 and 15, the comparisons made comparing compositions of a similar nature to those of JP 2013-117682   with the E component E-1 which is copolymerized resin obtained by copolymerizing methyl methacrylate/n-butyl acrylate/ methacrylic acid and the resin used by JP 2013-117682 as A-1 and added acrylate  F-1 and F-2 aa a di acrylate without acid groups and a triacrylate without acid groups wherein applicants invention as now claimed with instead the specific acid-modified epoxy acrylate produced by reacting a bisphenol A resin and acrylic acid then reacting that product with succinic acid using etching solutions containing 5% mass, 10% mass, and 15% mass of hydrofluoric acid showed much deeper etching capable without peeling of the formed etching mask which was sufficiently unexpected by choice of said  specific acid-modified epoxy acrylate to overcome the rejection set 
  The showings made by Declarant were directed to showing peeling and not peeling at depths of etch deeper than that set forth by the one example of JP 2013-117682.  With the showings made gave a preponderance of evidence sufficient to show the use of the specific acid-modified epoxy acrylate produced by reacting a bisphenol A resin and acrylic acid then reacting that product with succinic acid when used with the a blocked 1,6-hexamethylene diisocyanate and talc and photopolymerization initiator  yielded unexpected superior lack of peel when used over that expected from the teachings of JP 2013-117682.   The prior art does not address this unexpected result obtained by the specific use of the compositions as now found in amended claims 6 and 12 with respect to using the specific acid-modified epoxy acrylate instead of the component E-1 which is copolymerized resin obtained by copolymerizing methyl methacrylate/n-butyl acrylate/ methacrylic acid and the resin used by JP 2013-117682.   

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
With respect to applicants' claims 6, 9 and 11, the evidence set forth in the Declaration of 01 February 2021 and the comparisons set forth in the applicant’s specification, have shown unexpected superior lack of peel when used with etching solutions of hydrofluoric acid under harsh conditions at 15% mass hydrofluoric acid and 20%mass hydrofluoric acid  to obtain etching depths of 50 µm or more  with respect to the claimed invention when compared to the compositions of a similar nature to those of JP 2013-117682   with the E component E-1 which is copolymerized resin obtained by copolymerizing methyl methacrylate/n-butyl acrylate/ methacrylic acid and the resin used by JP 2013-117682 as A-1 and added acrylate  F-1 and F-2 aa a di acrylate without acid groups and a triacrylate without acid groups wherein applicants invention as now claimed with instead the specific acid-modified epoxy acrylate produced by reacting a bisphenol A resin and acrylic acid then reacting that product with succinic acid.  The prior art does not address this unexpected result obtained by the specific use of the compositions as now found in amended claims 6, 9 and 11 in the methods claimed  with respect to using the specific acid-modified epoxy acrylate instead of the component E-1 which is copolymerized resin obtained by copolymerizing methyl methacrylate/n-butyl acrylate/ methacrylic acid and the resin used by JP 2013-117682.   

With respect to applicants' claims 12 and 15,, the evidence set forth in the Declaration of 01 February 2021 and the comparisons set forth in the applicant’s specification, have shown unexpected superior lack of peel when used with etching solutions of hydrofluoric acid under harsh conditions at 5%mass hydrofluoric acid, 10%mass hydrofluoric acid, 15% mass hydrofluoric acid and 20%mass hydrofluoric acid  to obtain etching depths of 50 µm or more  with respect to the claimed invention when compared to the compositions of a similar nature to 
For these reasons, claims 6, 9, 11-12 and 15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm EST,  Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/11/2021